Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/19, 10/01/2020 and 10/20/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant has not provided an explanation of relevance of cited document(s) from the IDS into the specification.
Election/Restriction Information
In response to the Requirement for Restriction/Election filed on 11/03/2021, the Applicant elects Invention I (claims 1-8) for prosecution on the merits. 

   Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: 
As to claim 1, the present invention from the present application discloses a method “when the application processes the service request, reading the sampling tag and the log level; when the read sampling tag indicates no sampling, processing, by the application, the service request and printing, by the application, logs that have a log level equal to and higher than the configured log level and correspond to the service request; and when the read sampling tag indicates a sampling, processing, by the application, the service request and printing, by the application, all logs that correspond to the service request” which is allowable in combination 
The closest prior art such as Brown et al. (US P. No. 2019/0163603) and Watanabe (US P. No. 9361055), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 cites a log printing system comprising a configuration center and a server implementing a number of steps such as configuring, determining, caching, reading, processing, printing … However, claim 8 does not address which a center or a server implements each of a  particular step in the number of steps.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the both of devices such as a center and a server, does not reasonably provide enablement for performing the steps by both of the center and the server at the same time and functionalities.  The specification does not enable any person skilled in the art to which it pertains.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b, a) set forth in this Office action.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Brown et al. (US P. No. 2019/0163603) discloses tagging tokens or sequences of tokens in log messages generated by a logging source. Event types of log messages in a block of log messages are collected. A series of tagging operations are applied to each log message in the block. For each tagging operation, event types that are qualified to receive the corresponding tag are identified. When a log message is received, the event type is determined and compared with the event types of the block in order to identify a matching event type. The series of tagging operations are applied to the log message to generate a tagged log message with the restriction 
	Watanabe (US P. No. 9361055) discloses an information processing apparatus that communicates with a first printing device and a second printing device that manages a number of printed pages in color in different color levels and a number of printed pages in black and white. The information processing apparatus includes a managing unit configured to manage a number of printed pages in black and white and a number of printed pages classified into each level in the plurality of color levels; a first acquiring unit configured to acquire status information and first log information relating to the first job; a second acquiring unit configured to acquire second log information relating to a second job; and an adjusting unit configured to adjust the number of printed pages relating to the first job based on the status information and the first log information.
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672